Citation Nr: 0115744	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  91-46 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for heart disease as 
secondary to the service-connected pulmonary tuberculosis.  

2.  Entitlement to an increased rating for bilateral 
maxillary sinusitis, rated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and brother-in-law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1952 to June 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In a January 15, 1998 decision, the Board considered the 
issues of entitlement to service connection for heart disease 
as secondary to the service-connected pulmonary tuberculosis; 
entitlement to an increased rating for bilateral maxillary 
sinusitis, rated as 10 percent disabling; and entitlement to 
an increased (compensable) rating for pulmonary tuberculosis.  
The Board denied service connection for heart disease as 
secondary to the service-connected pulmonary tuberculosis; 
denied an increased rating for bilateral maxillary sinusitis; 
and granted a 20 percent rating for pulmonary tuberculosis.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision dated in May 2000, the Court determined 
that the rating for bilateral maxillary sinusitis was the 
only issue before it.  The Court vacated the Board's May 29, 
1998 decision on the rating for bilateral maxillary sinusitis 
and remanded the matter to the Board.  

In a September 2000 decision, the Board noted that the Court 
vacated a May 29, 1998 decision of the Board; however, there 
was no May 29, 1998 decision of the Board in this case.  It 
was clear to the Board, from the Court's explanation, that 
the Court intended to vacate the Board's January 1998 
decision as to the rating for the rating for bilateral 
maxillary sinusitis.  

In its September 2000 decision, the Board noted that the 
veteran died in August 1999.  The Board issued a decision 
which dismissed the appeal due to the death of the veteran.  

In October 2000, the Court received an application for 
attorney fees and a motion to substitute the veteran's sister 
for the deceased veteran.  The Court denied both motions.  
The Court ordered: that its previous judgment and mandate in 
this case be recalled; that the Court's May 2000 memorandum 
decision be withdrawn; that the January 1998 decision of the 
Board be vacated; and that the appeal be dismissed for lack 
of jurisdiction.  The Board renders this decision in 
compliance with the Order of the Court.  

The representative has submitted information on behalf of the 
veteran's widow.  Survivor's claims are referred to the RO 
for such action as may be appropriate.  


FINDINGS OF FACT

1.  In a January 1998 decision, the Board denied service 
connection for heart disease as secondary to the service-
connected pulmonary tuberculosis; denied an increased rating 
for bilateral maxillary sinusitis, rated as 10 percent 
disabling; and granted a 20 percent rating for pulmonary 
tuberculosis.  

2.  The veteran died in August 1999.  

3.  In December 2000, due to the death of the veteran while 
the case was on appeal, the Court recalled its judgment and 
mandate and withdrew its May 2000 decision, vacated the 
Board's January 1998 decision, and dismissed the appeal.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted by the Board in September 2000, as a matter of law, 
veterans' claims do not survive their deaths.  Morton v. 
Gober, 14 Vet. App. 174 (2000); Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  The veteran's appeal has become moot by virtue of 
his death and it must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A § 7104(a); 38 C.F.R. § 20.1302 (2000).  
Because of the actions of the Court, the Board's September 
13, 2000 decision is vacated.

The Board dismisses the claims for service connection for 
heart disease as secondary to the service-connected pulmonary 
tuberculosis, an increased rating for bilateral maxillary 
sinusitis, rated as 10 percent disabling, and an increased 
(compensable) rating for pulmonary tuberculosis.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2000).



ORDER

The claim for service connection for heart disease as 
secondary to the service-connected pulmonary tuberculosis is 
dismissed.  The claim for an increased rating for bilateral 
maxillary sinusitis, rated as 10 percent disabling is 
dismissed.  The claim for an increased (compensable) rating 
for pulmonary tuberculosis is dismissed.  The September 13, 
2000 decision of the Board is vacated.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

